ICJ_116_ArmedActivities_COD_UGA_2005-12-19_JUD_01_ME_05_EN.txt. 334




              SEPARATE OPINION OF JUDGE SIMMA



   The Court should have called the Ugandan invasion of a large part of the
DRC’s territory an act of aggression — The Court should not have avoided
dealing with the issue of self-defence against large-scale cross-boundary armed
attacks by non-State actors but rather it should have taken the opportunity to
clarify a matter to the confused state of which it has itself contributed —
Against the background of current attempts to deprive certain persons of the
protection due to them under international humanitarian and human rights law,
the Court should have found that the private persons maltreated at Kinshasa
Airport in August 1998 did enjoy such protection, and that Uganda would have
had standing to raise a claim in their regard irrespective of their nationality.



   1. Let me emphasize at the outset that I agree with everything the
Court is saying in its Judgment. Rather, what I am concerned about are
certain issues on which the Court decided to say nothing. The first two
matters in this regard fall within the ambit of the use of force in the con-
text of the claims of the Democratic Republic of the Congo ; the third
issue concerns the applicability of international humanitarian and human
rights law to a certain part of Uganda’s second counter-claim.


      1. THE USE OF FORCE BY UGANDA AS AN ACT OF AGGRESSION
   2. One deliberate omission characterizing the Judgment will strike any
politically alert reader : it is the way in which the Court has avoided deal-
ing with the explicit request of the DRC to find that Uganda, by its mas-
sive use of force against the Applicant has committed an act of aggres-
sion. In this regard I associate myself with the criticism expressed in the
separate opinion of Judge Elaraby. After all, Uganda invaded a part of
the territory of the DRC of the size of Germany and kept it under its own
control, or that of the various Congolese warlords it befriended, for sev-
eral years, helping itself to the immense natural riches of these tormented
regions. In its Judgment the Court cannot but acknowledge of course
that by engaging in these “military activities” Uganda “violated the prin-
ciple of non-use of force in international relations and the principle of
non-intervention” (Judgment, para. 345 (1)). The Judgment gets toughest
in paragraph 165 of its reasoning where it states that “[t]he unlawful mili-
tary intervention by Uganda was of such a magnitude and duration that
the Court considers it to be a grave violation of the prohibition of the use
of force expressed in Article 2, paragraph 4, of the Charter”. So, why not

170

335                 ARMED ACTIVITIES (SEP. OP. SIMMA)


call a spade a spade ? If there ever was a military activity before the Court
that deserves to be qualified as an act of aggression, it is the Ugandan
invasion of the DRC. Compared to its scale and impact, the military
adventures the Court had to deal with in earlier cases, as in Corfu Chan-
nel, Military and Paramilitary Activities in and against Nicaragua or Oil
Platforms, border on the insignificant.




   3. It is true that the United Nations Security Council, despite adopting
a whole series of resolutions on the situation in the Great Lakes region
(cf. paragraph 150 of the Judgment) has never gone as far as expressly
qualifying the Ugandan invasion as an act of aggression, even though it
must appear as a textbook example of the first one of the definitions of
“this most serious and dangerous form of the illegal use of force” laid
down in General Assembly resolution 3314 (XXIX). The Council will
have had its own — political — reasons for refraining from such a deter-
mination. But the Court, as the principal judicial organ of the United
Nations, does not have to follow that course. Its very raison d’être is to
arrive at decisions based on law and nothing but the law, keeping the
political context of the cases before it in mind, of course, but not desist-
ing from stating what is manifest out of regard for such non-legal con-
siderations. This is the division of labour between the Court and the
political organs of the United Nations envisaged by the Charter !



2. SELF-DEFENCE AGAINST LARGE-SCALE ARMED ATTACKS BY NON-STATE
                            ACTORS

   4. I am in agreement with the Court’s finding in paragraph 146 of the
Judgment that the “armed attacks” to which Uganda referred when
claiming to have acted in self-defence against the DRC were perpetrated
not by the Congolese armed forces but rather by the Allied Democratic
Forces (ADF), that is, from a rebel group operating against Uganda
from Congolese territory. The Court stated that Uganda could provide
no satisfactory proof that would have sustained its allegation that these
attacks emanated from armed bands or regulars sent by or on behalf of
the DRC. Thus these attacks are not attributable to the DRC.


  5. The Court, however, then finds, that for these reasons the legal and
factual circumstances for the exercise of a right to self-defence by Uganda
against the DRC were not present (Judgment, para. 147). Accordingly,
the Court continues, it has no need to respond to the contentions of the
Parties as to whether and under what conditions contemporary interna-

171

336                 ARMED ACTIVITIES (SEP. OP. SIMMA)


tional law provides for a right of self-defence against large-scale attacks
by irregular forces (Judgment, para. 147).

  6. Thus, the reasoning on which the Judgment relies in its findings on
the first submission by the DRC appears to be as follows :
— since the submission of the DRC requests the Court (only) to find
  that it was Uganda’s use of force against the DRC which constituted
  an act of aggression, and
— since the Court does not consider that the military activities carried
  out from Congolese territory onto the territory of the Respondent by
  anti-Ugandan rebel forces are attributable to the DRC,
— and since therefore Uganda’s claim that its use of force against the
  DRC was justified as an exercise of self-defence, cannot be upheld,

it suffices for the Court to find Uganda in breach of the prohibition of the
use of force enshrined in the United Nations Charter and in general inter-
national law. The Applicant, the Court appears to say, has not asked for
anything beyond that. Therefore, it is not necessary for the Court to deal
with the legal qualification of either the cross-boundary military activities
of the anti-Ugandan groups as such, or of the Ugandan countermeasures
against these hostile acts.
   7. What thus remains unanswered by the Court is the question whether,
even if not attributable to the DRC, such activities could have been
repelled by Uganda through engaging these groups also on Congolese
territory, if necessary, provided that the rebel attacks were of a scale suf-
ficient to reach the threshold of an “armed attack” within the meaning of
Article 51 of the United Nations Charter.
   8. Like Judge Kooijmans in paragraphs 25 ff. of his separate opinion,
I submit that the Court should have taken the opportunity presented by
the present case to clarify the state of the law on a highly controversial
matter which is marked by great controversy and confusion — not the
least because it was the Court itself that has substantially contributed to
this confusion by its Nicaragua Judgment of two decades ago. With
Judge Kooijmans, I regret that the Court “thus has missed a chance to
fine-tune the position it took 20 years ago in spite of the explicit invita-
tion by one of the Parties to do so” (separate opinion of Judge Kooij-
mans, para. 25).
   9. From the Nicaragua case onwards the Court has made several pro-
nouncements on questions of use of force and self-defence which are
problematic less for the things they say than for the questions they leave
open, prominently among them the issue of self-defence against armed
attacks by non-State actors.

   10. The most recent — and most pertinent — statement in this context
is to be found in the (extremely succinct) discussion by the Court in its
Wall Opinion of the Israeli argument that the separation barrier under

172

337                    ARMED ACTIVITIES (SEP. OP. SIMMA)


construction was a measure wholly consistent with the right of States to
self-defence enshrined in Article 51 of the Charter (Legal Consequences
of the Construction of a Wall in the Occupied Palestinian Territory, Advi-
sory Opinion, I.C.J. Reports 2004, p. 194, para. 138). To this argument
the Court replied that Article 51 recognizes the existence of an inherent
right of self-defence in the case of an armed attack by one State against
another. Since Israel did not claim that the attacks against it were
imputable to a foreign State, however, Article 51 of the Charter had
no relevance in the case of the wall (ibid., para. 139).

   11. Such a restrictive reading of Article 51 might well have reflected
the state, or rather the prevailing interpretation, of the international law
on self-defence for a long time. However, in the light of more recent
developments not only in State practice but also with regard to accom-
panying opinio juris, it ought urgently to be reconsidered, also by the
Court. As is well known, these developments were triggered by the terror-
ist attacks of September 11, in the wake of which claims that Article 51
also covers defensive measures against terrorist groups have been received
far more favourably by the international community than other extensive
re-readings of the relevant Charter provisions, particularly the “Bush
doctrine” justifying the pre-emptive use of force 1. Security Council reso-
lutions 1368 (2001) and 1373 (2001) cannot but be read as affirmations of
the view that large-scale attacks by non-State actors can qualify as
“armed attacks” within the meaning of Article 51.




   12. In his separate opinion, Judge Kooijmans points to the fact that
the almost complete absence of governmental authority in the whole
or part of the territory of certain States has unfortunately become a
phenomenon as familiar as international terrorism (separate opinion of
Judge Kooijmans, para. 30). I fully agree with his conclusions that, if
armed attacks are carried out by irregular forces from such territory
against a neighbouring State, these activities are still armed attacks even
if they cannot be attributed to the territorial State, and, further, that it
“would be unreasonable to deny the attacked State the right to self-
defence merely because there is no attacker State and the Charter does
not so require” (ibid.) 2.
   13. I also subscribe to Judge Kooijmans’s opinion that the lawfulness


  1 Th. Bruha and Ch. Tams, “Self-Defence against Terrorist Attacks. Considerations in

the Light of the ICJ’s ‘Israeli Wall’ Opinion”, in K. Dicke et al (eds.), Weltinnenrecht.
Liber Amicorum Jost Delbrück, 2005, pp. 84-112, at p. 97.
  2 Referring to Y. Dinstein, War, Aggression, and Self-Defence, 3rd ed., 2001, p. 216.



173

338                 ARMED ACTIVITIES (SEP. OP. SIMMA)


of the conduct of the attacked State in the face of such an armed attack
by a non-State group must be put to the same test as that applied in the
case of a claim of self-defence against a State, namely, does the scale of
the armed action by the irregulars amount to an armed attack and, if so,
is the defensive action by the attacked State in conformity with the
requirements of necessity and proportionality ? (Separate opinion of Judge
Kooijmans, para. 31.)
   14. In applying this test to the military activities of Uganda on Con-
golese territory from August 1998 onwards, Judge Kooijmans concludes
— and I agree — that, while the activities that Uganda conducted in
August in an area contiguous to the border may still be regarded as keep-
ing within these limits, the stepping up of Ugandan military operations
starting with the occupation of the Kisangani airport and continuing
thereafter, leading the Ugandan forces far into the interior of the DRC,
assumed a magnitude and duration that could not possibly be justified
any longer by reliance on any right of self-defence. Thus, at this point,
our view meets with, and shares, the Court’s final conclusion that
Uganda’s military intervention constitutes “a grave violation of the
prohibition on the use of force expressed in Article 2, paragraph 4, of
the Charter” (Judgment, para. 165).
   15. What I wanted to demonstrate with the preceding reasoning is that
the Court could well have afforded to approach the question of the use of
armed force on a large scale by non-State actors in a realistic vein,
instead of avoiding it altogether by a sleight of hand, and still arrive at
the same convincing result. By the unnecessarily cautious way in which it
handles this matter, as well as by dodging the issue of “aggression”, the
Court creates the impression that it somehow feels uncomfortable being
confronted with certain questions of utmost importance in contemporary
international relations.


3. THE MALTREATMENT OF PERSONS AT NDJILI INTERNATIONAL AIRPORT
     AND INTERNATIONAL HUMANITARIAN AND HUMAN RIGHTS LAW



   16. My third observation relates to the maltreatment inflicted on
certain persons by Congolese soldiers at Ndjili International Airport in
Kinshasa in August 1998.
   In its second counter-claim, Uganda alleged, inter alia, that by mal-
treating certain individuals other than Ugandan diplomats when they
attempted to leave the country following the outbreak of the armed con-
flict, the DRC violated its obligations under the “international minimal
standard relating to the treatment of foreign nationals lawfully on State
territory”, as well as “universally recognized standards of human rights
concerning the security of the human person” (Counter-Memorial of
Uganda (CMU), paras. 405-407). The Court concluded in paragraph 333
of its Judgment that in presenting this part of the counter-claim Uganda

174

339                    ARMED ACTIVITIES (SEP. OP. SIMMA)


was attempting to exercise its right to diplomatic protection with regard
to its nationals. It followed that Uganda would need to meet the condi-
tions necessary for the exercise of diplomatic protection as recognized in
general international law, that is, the requirement of Ugandan national-
ity of the individuals concerned and the prior exhaustion of local
remedies. The Court observed that no specific documentation could be
found in the case file identifying the persons as Ugandan nationals. The
Court thus decided that, this condition not being met, the part of
Uganda’s counter-claim under consideration here was inadmissible.
It thus upheld the objection of the DRC to this effect (Judgment,
para. 345 (11)).



  17. My vote in favour of this part of the Judgment only extends to the
inadmissibility of Uganda’s claim to diplomatic protection, since I agree
with the Court’s finding that the preconditions for a claim of diplomatic
protection by Uganda were not met. I am of the view, however, that the
Court’s reasoning should not have finished at this point. Rather, the
Court should have recognized that the victims of the attacks at the Ndjili
International Airport remained legally protected against such maltreat-
ment irrespective of their nationality, by other branches of international
law, namely international human rights and, particularly, international
humanitarian law. In its Judgment the Court has made a laudable effort
to apply the rules developed in these fields to the situation of persons of
varying nationality and status finding themselves in the war zones, in as
comprehensive a manner as possible. The only group of people that
remains unprotected by the legal shield thus devised by the Court are
the 17 unfortunate individuals encountering the fury of the Congolese
soldiers at the airport in Kinshasa.


   18. I have to admit that the way in which Uganda presented and
argued the part of its second counter-claim devoted to this group struck
me as somewhat careless, both with regard to the evidence that Uganda
mustered and to the quality of its legal reasoning. Such superficiality
might stem from the attempts of more or less desperate counsel to find
issues out of which they think they could construe what to them might
look like a professionally acceptable counter-claim 3, instead of genuine
concern for the fate of the persons concerned.




  3 This is not the first case giving me this impression ; cf. my separate opinion in the

case concerning Oil Platforms (Islamic Republic of Iran v. United States of America),
Judgment, I.C.J. Reports 2003, pp. 342-343, para. 36.

175

340                  ARMED ACTIVITIES (SEP. OP. SIMMA)


   19. Be this as it may, I will take the opportunity of Uganda’s claim
concerning the events at the airport further to develop the thesis pre-
sented at the outset, namely that it would have been possible for the
Court in its Judgment to embrace the situation in which these individuals
found themselves, on the basis of international humanitarian and human
rights law, and that no legal void existed in their regard. The reader
might ask himself why I should give so much attention to an incident
which happened more than seven years ago, whose gravity must certainly
pale beside the unspeakable atrocities committed in the war in the Congo.
I will be very clear : I consider that legal arguments clarifying that in situ-
ations like the one before us no gaps exist in the law that would deprive
the affected persons of any legal protection, have, unfortunately, never
been as important as at present, in the face of certain recent deplorable
developments.

  20. Let me, first, turn to the relevance of international humanitarian
law to the incident at Ndjili International Airport.

   To begin with, the fact that the airport was not a site of major hostili-
ties in the armed conflict between the DRC and Uganda does not present
a barrier to the application of international humanitarian law to the
events which happened there. There are two reasons for this.
   21. First, the key issue in finding whether international humanitarian
law should apply also in peaceful areas of the territory of a belligerent
State is whether those areas are somehow connected to the conflict. This
was indeed the case with Ndjili International Airport because the indi-
viduals maltreated there found themselves in a situation of evacuation
from armed conflict. The Note of Protest sent by the Embassy of Uganda
to the Ministry of Foreign Affairs of the DRC on 21 August 1998 —
which the Court considers reliable evidence in paragraph 339 of its Judg-
ment — states that individuals and Ugandan diplomats were at Ndjili
International Airport in the context of an evacuation (CMU, Ann. 23).
This evacuation was necessary due to the armed conflict taking place in
the DRC. Therefore, the events at the airport were factually connected to
the armed conflict. The airport was not a random peaceful location com-
pletely unconnected to that conflict. Quite the contrary, it was the point
of departure for an evacuation rendered necessary precisely by the armed
conflict. During that evacuation, the airport became the scene of violence
by Congolese forces against the evacuees.



  22. Article 80 (1) of the Rules of Court states that : “A counter-claim
may be presented provided that it is directly connected with the subject-
matter of the claim of the other party and that it comes within the juris-
diction of the Court.” (Emphasis added.) In its Order of 29 November
2001, the Court found the second counter-claim admissible under the

176

341                  ARMED ACTIVITIES (SEP. OP. SIMMA)


Article 80 “direct connection” test, stating that “each Party holds the
other responsible for various acts of oppression allegedly accompanying
an illegal use of force ; . . . these are facts of the same nature, and . . . the
Parties’ claims form part of the same factual complex” (para. 40 ; empha-
sis added). Therefore the Court had already determined, in its Order
under Article 80, that the events at the airport formed part of the “same
factual complex” as the armed conflict which constitutes the basis of the
main claim. Hence, international humanitarian law should apply to the
counter-claim as it does to the main claim.



  23. Second, the application of international humanitarian law to the
events at the airport would be consistent with the understanding of the
scope of international humanitarian law developed by the ICTY Appeals
Chamber. In Prosecutor v. Tadić, the Appeals Chamber stated :

         “Armed conflict exists whenever there is a resort to armed force
      between States or protracted armed violence between . . . such
      groups within a State. International humanitarian law applies from
      the initiation of such armed conflicts and extends beyond the cessa-
      tion of hostilities until a general conclusion of peace is reached ; or,
      in the case of internal armed conflicts, a peaceful settlement is
      achieved. Until that moment, international humanitarian law con-
      tinues to apply in the whole territory of the warring States or, in the
      case of internal conflicts, the whole territory under the control of a
      party, whether or not actual combat takes place there.” (No. IT-94-1,
      Decision of the Appeals Chamber on the defence motion for inter-
      locutory appeal on jurisdiction, para. 70 (2 October 1995) ; emphasis
      added.)
The Appeals Chamber also noted that “the temporal and geographical
scope of both internal and international armed conflicts extends beyond
the exact time and place of hostilities” (ibid., para. 67). Later in the same
case, a Trial Chamber analysed the phrase “when committed in armed
conflict”, which qualifies the unlawful acts set out in Article 5 of the
Statute of the ICTY, and concluded that “it is not necessary that the acts
occur in the heat of battle” (Prosecutor v. Duško Tadić, No. IT-94-1-T,
Trial Chamber, Opinion and Judgment, para. 632 (7 May 1997)). Simi-
larly, a Trial Chamber of the ICTY has stated that “there does not have
to be actual combat activities in a particular location for the norms of
international humanitarian law to be applicable” (Prosecutor v. Delalić,
Mucić, Delić, & Landzo, No. IT-96-21-T, Trial Chamber Judgment,
para. 185 (16 November 1998)).


  24. I turn, next, to the substantive rules of international humanitarian

177

342                  ARMED ACTIVITIES (SEP. OP. SIMMA)


law applicable to the persons in question. The provision which first
comes to mind is Article 4 of the Fourth Geneva Convention of 1949.
According to Article 4, persons who “at a given moment and in any man-
ner whatsoever, find themselves, in case of a conflict or occupation, in the
hands of a Party to the conflict or Occupying Power of which they are
not nationals” are considered “protected persons” under the Convention.
If the individuals maltreated by the DRC at Ndjili International Airport
were considered protected persons under Article 4 of the Fourth Geneva
Convention, the behaviour of the Congolese soldiers would have violated
several provisions of that Convention, including Article 27 (requiring
that protected persons “shall at all times be humanely treated, and shall
be protected especially against all acts of violence or threats thereof and
against insults and public curiosity”), Article 32 (prohibiting the infliction
of physical suffering on protected persons), Article 33 (prohibiting
reprisals against protected persons and their property), and Article 36
(requiring that evacuations of protected persons be carried out safely).



   25. However, the qualification of the 17 individuals at the airport as
“protected persons” within the meaning of Article 4 meets with great
difficulties. As I stated above, Uganda was not able to prove that these
persons were its own nationals ; in fact we have no information what-
soever as to their nationality. In this regard, Article 4 of the Fourth
Geneva Convention states that :
        “Nationals of a neutral State who find themselves in the territory
      of a belligerent State, and nationals of a co-belligerent State, shall
      not be regarded as protected persons while the State of which they
      are nationals has normal diplomatic representation in the State in
      whose hands they are.”

The individuals under consideration might have been nationals of
a neutral State or those of a co-belligerent (like Rwanda), and we do
not know whether their home State maintained normal diplomatic rela-
tions with the DRC at the time of the incident. Against this factual
background — or rather, the lack thereof — it would not have been
possible for the Court to regard them as “protected persons”.
   26. But this is not the end of the matter. The gap thus left by Geneva
Convention Article 4 has in the meantime been — deliberately — closed
by Article 75 of Protocol I Additional to the Geneva Conventions of
1949. This provision enshrines the fundamental guarantees of interna-
tional humanitarian law and reads in pertinent part as follows :

        “1. In so far as they are affected by a situation referred to in
      Article 1 of this Protocol, persons who are in the power of a Party

178

343                    ARMED ACTIVITIES (SEP. OP. SIMMA)


      to the conflict and who do not benefit from more favourable treat-
      ment under the Conventions or under this Protocol shall be treated
      humanely in all circumstances and shall enjoy, as a minimum, the
      protection provided by this Article . . .
        2. The following acts are and shall remain prohibited at any time
      and in any place whatsoever, whether committed by civilian or by
      military agents :
      (a) violence to the life, health, or physical or mental well-being of
           persons, in particular :
           . . . . . . . . . . . . . . . . . . . . . . . . . . .
           (iii) corporal punishment ;
           . . . . . . . . . . . . . . . . . . . . . . . . . . .
      (b) outrages upon personal dignity, in particular humiliating and
           degrading treatment, . . .”
The Commentary of the International Committee of the Red Cross to
Article 75 specifically notes that this provision was meant to provide pro-
tection to individuals who, by virtue of the exceptions listed in Article 4
of the Fourth Geneva Convention, did not qualify as “protected per-
sons”. Thus, the Commentary makes clear that Article 75 provides pro-
tection to both nationals of States not parties to the conflict and natio-
nals of allied States, even if their home State happened to have normal
diplomatic representation in the State in whose hands they find them-
selves 4. The Commentary emphasizes that “[i]f . . . there were . . . cases
in which the status of . . . protected person were denied to certain indi-
viduals, the protection of Article 75 must be applied to them as a mini-
mum” 5.
   27. The conclusion just arrived at has been confirmed recently in an
Opinion of the European Commission for Democracy through Law
(Venice Commission) established by the Council of Europe 6. This
Opinion was prepared to answer the question whether the new challenges
posed by international terrorism, and the claims made by the United
States in the wake of September 11 to the effect that the United States
could deny certain persons the protection of the Geneva Conventions
because they were “enemy unlawful combatants”, rendered necessary a
further development of international humanitarian law. According to the
Venice Commission, Article 75 of Protocol I Additional to the Geneva
Conventions, as well as common Article 3 to the Geneva Conventions
(on which infra)
      “are based on the assumption that nationals of States which are not

  4 Commentary on the Additional Protocols of 8 June 1977 to the Geneva Conventions of

12 August 1949, Y. Sandoz, Ch. Swinarski, B. Zimmermann (eds.), 1987, p. 869.
  5 Ibid., p. 867.
  6 Adopted by the Venice Commission at its 57th Plenary Session, Venice, 12-13 Decem-

ber 2003, Opinion No. 245/2003, doc. No. CDL-AD (2003) 018, paras. 34 ff.

179

344                     ARMED ACTIVITIES (SEP. OP. SIMMA)


      Parties to the conflict or nationals of co-belligerent States do not
      need the full protection of GC IV since they are normally even better
      protected by the rules on diplomatic protection. Should, however,
      diplomatic protection not be (properly) exercised on behalf of such
      third party nationals, International Humanitarian Law provides for
      protection under Article 75 P I and common Article 3 so that such
      persons do not remain without certain minimum rights.” 7


Thus, also according to the Venice Commission, there is “in respect of
these matters . . . no legal void in international law” 8.
   28. Further, it can safely be concluded that the fundamental guaran-
tees enshrined in Article 75 of Additional Protocol I are also embodied in
customary international law 9.
   29. Attention must also be drawn to Article 3 common to all four
Geneva Conventions, which defines certain rules to be applied in armed
conflicts of a non-international character. As the Court stated in the
Nicaragua case :

        “There is no doubt that, in the event of international armed con-
     flicts, these rules also constitute a minimum yardstick, in addition to
     the more elaborate rules which are also to apply to international
     conflicts ; and they are rules which, in the Court’s opinion, reflect
     what the Court in 1949 called ‘elementary considerations of human-
     ity’ (Corfu Channel, Merits, I.C.J. Reports 1949, p. 22 . . .).” (Mili-
     tary and Paramilitary Activities in and against Nicaragua (Nicara-
     gua v. United States of America), Merits, Judgment, I.C.J. Reports
     1986, p. 114, para. 218.)
As such, the Court in Nicaragua found these rules applicable to the inter-
national dispute before it. The same is valid in the present case. In this
regard, the decision of the Tadić Appeals Chamber discussed above is
also of note. In relation to common Article 3, it stated that “the rules
contained in Article 3 also apply outside the narrow geographical context
of the actual theatre of combat operations” (Prosecutor v. Tadić, Deci-
sion of the Appeals Chamber on the defence motion for interlocutory
appeal on jurisdiction, para. 69 ; see supra, para. 23).

  30. In addition to constituting breaches of international humanitarian

  7 Op. cit. footnote 6, para. 38.
  8 Ibid., para. 85.
  9 For a highly relevant reference in this regard (cf. supra, para. 19), United States

Army, Operational Law Handbook (2002), International and Operational Law Depart-
ment, The Judge Advocate General’s School, United States Army, Charlottesville, Vir-
ginia, issued 15 June 2001, Chap. 2, p. 5. See also, more generally, A. Roberts, “The Laws
of War in the War on Terror”, Israel Yearbook on Human Rights, Vol. 32 (2002), pp. 192-
245.

180

345                  ARMED ACTIVITIES (SEP. OP. SIMMA)


law, the maltreatment of the persons in question at Ndjili International
Airport was also in violation of international human rights law. In para-
graph 216 of its Judgment, the Court recalls its finding in the Advisory
Opinion of 9 July 2004 on the Legal Consequences of the Construction of
a Wall in the Occupied Palestinian Territory, according to which “the
protection offered by human rights conventions does not cease in case
of armed conflict . . .” (I.C.J. Reports 2004, p. 178, para. 106). In its
Advisory Opinion, the Court continued :

        “As regards the relationship between international humanitarian
      law and human rights law, there are thus three possible situations :
      some rights may be exclusively matters of international humanitar-
      ian law ; others may be exclusively matters of human rights law ; yet
      others may be matters of both these branches of international law.”
      (Ibid.)
In my view, the maltreatment of the individuals at the airport falls under
the third category of the situations mentioned : it is a matter of both
international humanitarian and international human rights law.
   31. Applying international human rights law to the individuals mal-
treated by the DRC at Ndjili International Airport, the conduct of the
DRC would violate provisions of the International Covenant on Civil
and Political Rights of 19 December 1966, the African Charter on Human
and Peoples’ Rights of 27 June 1981, and the Convention against Torture
and Other Cruel, Inhuman or Degrading Treatment or Punishment of
10 December 1984, to all of which both the DRC and Uganda are
parties. Specifically, under the International Covenant on Civil and Politi-
cal Rights, the conduct of the DRC would violate Article 7 (“No one
shall be subjected to . . . cruel, inhuman or degrading treatment or pun-
ishment”), Article 9, paragraph 1 (“Everyone has the right to liberty and
security of person. No one shall be subjected to arbitrary arrest or deten-
tion. No one shall be deprived of his liberty except on such grounds and
in accordance with such procedure as are established by law”), Article 10,
paragraph 1 (“All persons deprived of their liberty shall be treated with
humanity and with respect for the inherent dignity of the human per-
son”), and Article 12, paragraphs 1 and 2 (“1. Everyone lawfully within
the territory of a State shall, within that territory, have the right to liberty
of movement . . . 2. Everyone shall be free to leave any country, including
his own”).

   Under the African Charter, the conduct of the DRC would violate
Article 4 (“Human beings are inviolable. Every human being shall be
entitled to respect for . . . the integrity of his person. No one may be arbi-
trarily deprived of this right”), Article 5 (“Every individual shall have the
right to the respect of the dignity inherent in a human being and to the
recognition of his legal status. All forms of exploitation and degradation
of man particularly . . . cruel, inhuman or degrading punishment and

181

346                  ARMED ACTIVITIES (SEP. OP. SIMMA)


treatment shall be prohibited”), Article 6 (“Every individual shall have
the right to liberty and to the security of his person. No one may be
deprived of his freedom except for reasons and conditions previously laid
down by law. In particular, no one may be arbitrarily arrested or
detained”), as well as Article 12, paragraphs 1 and 2 (“1. Every individual
shall have the right to freedom of movement and residence within the
borders of a State provided he abides by the law. 2. Every individual shall
have the right to leave any country including his own, and to return to
his country . . .”). Finally, although the conduct of the DRC at Ndjili
International Airport did not rise to the level of torture, it was never-
theless in violation of Article 16, paragraph 1, of the Convention against
Torture which reads as follows :
         “Each State Party shall undertake to prevent in any territory
      under its jurisdiction other acts of cruel, inhuman or degrading
      treatment or punishment which do not amount to torture as defined
      in article I, when such acts are committed by or at the instigation
      of or with the consent or acquiescence of a public official or other
      person acting in an official capacity.”

   32. The jurisdiction of the Court being firmly established, there remains
the issue of standing to raise violations of international humanitarian and
human rights law in the case of persons who may not have the nationality
of the claimant State. In the present case, regarding Uganda’s counter-
claim, the issue does not present itself in a technical sense because
Uganda has not actually pleaded a violation of either of these branches
of international law in relation to the persons in question. But if
Uganda had chosen to raise these violations before the Court, it would
undoubtedly have had standing to bring such claims.

   33. As to international humanitarian law, Uganda would have had
standing because, as the Court emphasized in its Advisory Opinion on
the Wall :
        “Article 1 of the Fourth Geneva Convention, a provision common
      to the four Geneva Conventions, provides that ‘The High Contract-
      ing Parties undertake to respect and to ensure respect for the present
      Convention in all circumstances.’ It follows from that provision that
      every State party to that Convention, whether or not it is a party to
      a specific conflict, is under an obligation to ensure that the require-
      ments of the instruments in question are complied with.” (I.C.J.
      Reports 2004, pp. 199-200, para. 158.)
The Court concluded that given the character and the importance of the
rights and obligations involved, there is an obligation on all States parties
to the Convention to respect and ensure respect for violations of the
international humanitarian law codified in the Convention (ibid., p. 200,
paras. 158-159). The same reasoning is applicable in the instant case.

182

347                    ARMED ACTIVITIES (SEP. OP. SIMMA)


There cannot be any doubt that the obligation (not only to respect but
also) to ensure respect for international humanitarian law applies to the
obligations enshrined both in common Article 3 and in Protocol I Addi-
tional to the Geneva Conventions.
   34. The ICRC Commentary to common Article 1 of the Conventions
arrives at the same result in its analysis of the obligation to respect and to
ensure respect, where it is stated that :
      “in the event of a Power failing to fulfil its obligations [under the
      Convention], the other Contracting Parties (neutral, allied or enemy)
      may, and should, endeavour to bring it back to an attitude of respect
      for the Convention. The proper working of the system of protection
      provided by the Convention demands in fact that the Contracting
      Parties should not be content merely to apply its provisions them-
      selves, but should do everything in their power to ensure that the
      humanitarian principles underlying the Conventions are applied
      universally.” 10
Thus, regardless of whether the maltreated individuals were Ugandans or
not, Uganda had the right — indeed the duty — to raise the violations of
international humanitarian law committed against the private persons at
the airport. The implementation of a State party’s international legal
duty to ensure respect by another State party for the obligations arising
under humanitarian treaties by way of raising it before the International
Court of Justice is certainly one of the most constructive avenues in this
regard.
   35. As to the question of standing of a claimant State for violations of
human rights committed against persons which might or might not
possess the nationality of that State, the jurisdiction of the Court not
being at issue, the contemporary law of State responsibility provides a
positive answer as well. The International Law Commission’s 2001 draft
on Responsibility of States for Internationally Wrongful Acts provides
not only for the invocation of responsibility by an injured State (which
quality Uganda would possess if it had been able to establish the
Ugandan nationality of the individuals at the airport) but also for the
possibility that such responsibility can be invoked by a State other
than an injured State. In this regard, Article 48 of the draft reads as
follows :

                                       “Article 48
        Invocation of Responsibility by a State Other than an Injured State
        1. Any State other than an injured State is entitled to invoke the
      responsibility of another State in accordance with paragraph 2 if :

  10 Commentary to the Fourth Geneva Convention relative to the Protection of Civilian

Persons in Time of War, J. S. Pictet (ed.), 1958, p. 16.

183

348                   ARMED ACTIVITIES (SEP. OP. SIMMA)


      (a) The obligation breached is owed to a group of States including
            that State, and is established for the protection of a collective
            interest of the group ; or
      (b) The obligation breached is owed to the international commu-
            nity as a whole.
         2. Any State entitled to invoke responsibility under paragraph 1
      may claim from the responsible State :
      (a) Cessation of the internationally wrongful act, and assurances
            and guarantees of non-repetition in accordance with article 30 ;
            and
      (b) Performance of the obligation of reparation in accordance with
            the preceding articles, in the interest of the injured State or of
            the beneficiaries of the obligation breached.
         3. The requirements for the invocation of responsibility by an
      injured State under articles 43, 44 and 45 apply to an invocation of
      responsibility by a State entitled to do so under paragraph 1.” 11

The obligations deriving from the human rights treaties cited above and
breached by the DRC are instances par excellence of obligations that
are owed to a group of States including Uganda, and are established
for the protection of a collective interest of the States parties to the
Covenant.
   36. With regard to the customary requirement of the exhaustion of
local remedies, this condition only applies if effective remedies are avail-
able in the first place (cf. ILC Article 44 (b) and the commentary
thereto). In view of the circumstances of the airport incident and, more
generally, of the political situation prevailing in the DRC at the time of
the Ugandan invasion, I tend to agree with the Ugandan argument that
attempts by the victims of that incident to seek justice in the Congolese
courts would have remained futile (cf. paragraph 317 of the Judgment).
Hence, no obstacle would have stood in the way for Uganda to raise the
violation of human rights of the persons maltreated at Ndjili Inter-
national Airport, even if these individuals did not possess its nationality.


   37. In summary of this issue, Uganda would have had standing to
bring, and the Court would have had jurisdiction to decide upon a claim
both under international humanitarian law and international human
rights law for the maltreatment of the individuals at the airport, irrespec-
tive of the nationality of these individuals. The specific construction of
the rights and obligations under the Fourth Geneva Convention as well

  11 Report of the ILC on the Work of its Fifty-third Session, Official Records of the

General Assembly, Fifty-sixth Session, Suppl. No. 10 (A/56/10), p. 56.


184

349                      ARMED ACTIVITIES (SEP. OP. SIMMA)


as the relevant provisions of Protocol I Additional to this Convention
not only entitles every State party to raise these violations but even cre-
ates an obligation to ensure respect for the humanitarian law in question.
The rules of the international law of State responsibility lead to an analo-
gous result as concerns the violations of human rights of the persons con-
cerned by the Congolese soldiers. Uganda chose the avenue of diplomatic
protection and failed. A reminder by the Court of the applicability
of international humanitarian and human rights law standards and of
Uganda’s standing to raise violations of the obligations deriving from
these standards by the DRC would, in my view, not have gone ultra
petita partium.

   38. Let me conclude with a more general observation on the commu-
nity interest underlying international humanitarian and human rights
law. I feel compelled to do so because of the notable hesitation and weak-
ness with which such community interest is currently manifesting itself
vis-à-vis the ongoing attempts to dismantle important elements of these
branches of international law in the proclaimed “war” on international
terrorism.
   39. As against such undue restraint it is to be remembered that at least
the core of the obligations deriving from the rules of international humani-
tarian and human rights law are valid erga omnes. According to the
Commentary of the ICRC to Article 4 of the Fourth Geneva Conven-
tion, “[t]he spirit which inspires the Geneva Conventions naturally makes
it desirable that they should be applicable ‘erga omnes’, since they may
be regarded as the codification of accepted principles” 12. In its Advisory
Opinion on the Legality of the Threat or Use of Nuclear Weapons the
Court stated that “a great many rules of humanitarian law applicable in
armed conflict are so fundamental to the respect of the human person
and ‘elementary considerations of humanity’ . . .”, that they are “to be
observed by all States whether or not they have ratified the conventions
that contain them, because they constitute intransgressible principles of
international customary law” (I.C.J. Reports 1996 (I), p. 257, para. 79).
Similarly, in the Wall Advisory Opinion, the Court affirmed that the
rules of international humanitarian law “incorporate obligations which
are essentially of an erga omnes character” ( Legal Consequences of the
Construction of a Wall in the Occupied Palestinian Territory, Advisory
Opinion, I.C.J. Reports 2004, p. 199, para. 157).
   40. As the Court indicated in the Barcelona Traction case, obligations
erga omnes are by their very nature “the concern of all States” and, “[i]n
view of the importance of the rights involved, all States can be held to
have a legal interest in their protection” (Barcelona Traction, Light and
Power Company, Limited, Second Phase, Judgment, I.C.J. Reports 1970,
p. 32, para. 33). In the same vein, the International Law Commission has


 12   Op. cit. footnote 10, p. 48.

185

350                      ARMED ACTIVITIES (SEP. OP. SIMMA)


stated in the Commentaries to its Articles on the Responsibility of States
for Internationally Wrongful Acts that there are certain rights in the
protection of which, by reason of their importance, “all States have a
legal interest . . .” (A/56/10 at p. 278) 13.

   41. If the international community allowed such interest to erode in
the face not only of violations of obligations erga omnes but of outright
attempts to do away with these fundamental duties, and in their place to
open black holes in the law in which human beings may be “disappeared”
and deprived of any legal protection whatsoever for indefinite periods of
time, then international law, for me, would become much less worthwhile.


                                                            (Signed) Bruno SIMMA.




  13 Concerning the specific question of standing in case of breaches of obligations erga

omnes the Institute of International Law, in a resolution on the topic of obligations of this
nature adopted at its Krakow Session of 2005, accepted the following provisions :

                                             “Article 3
         In the event of there being a jurisdictional link between a State alleged to have
      committed a breach of an obligation erga omnes and a State to which the obligation
      is owed, the latter State has standing to bring a claim to the International Court of
      Justice or other international judicial institution in relation to a dispute concerning
      compliance with that obligation.
                                             Article 4
         The International Court of Justice or other international judicial institution should
      give a State to which an obligation erga omnes is owed the possibility to participate
      in proceedings pending before the Court or that institution and relating to that obli-
      gation. Specific rules should govern this participation.”

186

